Title: To George Washington from William Greene, 9 September 1779
From: Greene, William
To: Washington, George


        
          Sir
          Warwick State Rhodeisland &C. Sepr 9th 1779
        
        I had the Honour of receiving your Excellencys Favour of the 26th Ulto. And for answer say, that this State has already appointed their Clothier agreeable to the act of Congress by you mentioned.
        The General Assembly meets on the 13th Instant when I shall imbrace the earliest Oppertunity to lay your letter before them when I doubt not, it will be consider’d with that attention that the importance of it Requires. I am with great Truth Your Obedient and most Humble Servt
        
          W. Greene
        
      